DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Final Detailed Action in response to amendment filed on 19 July 2021.  The present application claims 1, 2, 6, 10-13 & 18-19, submitted on 19 July 2021 are pending. Applicants’ cancelation of claims 16 & 17, indicated on 19 July 2021 has been acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10-13 & 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herava (U.S. Patent No. 6,584,752).
Regarding claim 1, Herava discloses (see Figure 1) a machine (20) for wrapping palletized loads (31), comprising at least one device (50) for applying cover sheets (65) on palletized loads (31), said machine (20) comprising at least: an advancement line (30) for advancing said palletized loads (31) along a specific (23) and an outlet (24) that are opposite each other; at least one winding apparatus (40) carrying at least one winding head (41) which in turn supports at least one reel (42) for wrapping film (43) around the palletized loads (31); said device (50) comprising at least one support (53) for at least one palletized load (31), each of the palletized loads (31) arriving on the support (53) being moved along said specific advancement direction (see Figure 6 and Figure 7); means (63) for unwinding at least one reel of cover film (65) from which a plurality of sheets (61) to be applied on the palletized loads (31) can be obtained, and at least one applicator member (50) adapted to one-by-one position the cover sheets (65) obtained from said reel (65) on the top of respective palletized loads (31) wherein said applicator member (54) comprises at least one robotic arm (51) having at least one operative end (54) with at least one grip member (55) is associated, said grip member (55) being adapted to pick up each cover sheet (65) unwound from said reel (65) at least one edge, and to position it on the top of a respective palletized load (see Figure 7), wherein said robotic arm (51) comprises a base (23), opposite the operative end, positioned alongside the support (53) of the palletized load (31), and wherein said robotic arm (51) bearing said sheet (65) accompanies the advancement of said loads (31) on said advancement line and applies the sheet on the top of said palletized load while the palletized load is still moving (Column 3, line 50-51). (The Examiner notes that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “applies the sheet on the top of said palletized load while the palletized load is still moving” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
Regarding claim 2, Herava discloses (see Figure 2) wherein said unwinding means (63) comprise at least one seat (62; see Figure 2) for at least one respective reel of cover film (65), comprising at least two unwinder rollers with parallel axes, said unwinder rollers (see Figure 2) being idle, or at least one of these being associated with respective friction means or with respective rotation actuation means (see Column 2, line 60-66).
Regarding claim 6, Herava discloses (see Figure 1) wherein said robotic arm (51) comprises a base (23), opposite said operative end (54), positioned alongside said support (53) of the palletized load (see Figure 2).
Regarding claim 10, Herava discloses (see Figure 3) wherein said unwinding means (63) comprise means (66) for the selective locking of the edge of each cover sheet (65) unwound from said reel (65), adapted to maintain said edging the correct position in order to allow said grip member (55) to grasp it.
Regarding claim 11, Herava discloses (see Figure 3) wherein said selective locking means (66) comprise at least one first element and one second element (see Figure 5) mutually movable between a position of free passage of the edge of the reel (65), in which they are separate from each other, and position of locking the edge of the reel (65), in which they are in mutual contact so as to shut the edge between them (see Column 5, line 13-16).
Regarding claim 12, Herava discloses (see Figure 5) wherein said first element and second element (gripper elements as shown in Figure 5) are covered with respective corresponding first openings and second openings in order to allow said grip member (55) to grasp the edge of the reel (Column 5, line 13-16).
Regarding claim 13, Herava discloses (see Figure 5) wherein said first element and second element have substantially plate-like shape (gripper elements as shown in Figure 5), said first element being fixed and said second element being movable with respect to said first element (Column 5, line 13-16).
Regarding claim 18, Herava discloses (see Figure 1) wherein said winding apparatus (40) and said robotic arm (51) are positioned on the same side with respect to said advancement line (30), or on opposite sides.
Regarding claim 19, Herava discloses (see Figure 1) wherein said robotic arm (51) and said unwinding means (63) are positioned on the same side with respect to said advancement line (30), or on opposite sides.

Allowable Subject Matter
Claims 20
Claims 3-5, 7-9 14 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim.

Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive. Applicant asserts prior art Herava fail to disclose a corresponding robotic arm as presented in Applicants instant application.
In response to applicant's argument the Examiner respectfully traverses Applicant assertion that the references fail to show a “corresponding robotic arm” of applicant's invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by the metes and bound of the claim, thereby rendering the rejection proper and to be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/XAVIER A MADISON/Examiner, Art Unit 3731          

/ROBERT F LONG/Primary Examiner, Art Unit 3731